office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b05 -------------- postf-133981-08 uilc date date to associate area_counsel sbse area attn john aletta senior counsel from associate chief_counsel income_tax accounting cc ita s by william a jackson subject tax treatment of payments made pursuant to program m ---------------------------------------------------------------------------- ------------------------------------------------ this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend state a ---------------- program m -------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------- issue whether certain payments received by taxpayers from state a pursuant to program m in connection with the taxpayers’ purchase and installation of energy efficient furnaces and boilers are includible in the taxpayers’ gross incomes under sec_61 and whether such payments are subject_to information reporting under sec_6041 conclusion postf-133981-08 the payments made to for or on behalf of homeowners participating in state a’s program m are in the nature of general welfare and are not includible in the recipients’ gross incomes under sec_61 further they are not required to be reported by the payor under sec_6041 facts in ------- state a enacted legislation establishing program m effective ---------------- pursuant to this program state a will provide state a taxpayers with a one-time payment of up to dollar_figure if they purchase and install in residential structures energy efficient furnaces or boilers that either meet or exceed federal energy star standards or are not less than efficient a payment is not dependent upon the purchase_price paid for the boilers or furnaces however it can generally be presumed that the cost of purchasing and installing a boiler or furnace would exceed the payment to be received from the state under the program the payments are made directly to or on behalf of low and moderate-income households from the state’s general fund taxpayers who receive payments under the program do not receive a tax deduction or credit on their state a income_tax returns for purchasing qualified boilers or furnaces moreover the payment is not in the form of a refund of any_tax paid to state a the purpose of this request for chief_counsel_advice is to assist the sb_se area_counsel in responding to inquiries regarding state a’s program m law and analysis gross_income defined sec_61 of the code provides that except as otherwise provided by law gross_income means all income from whatever source derived although sec_61 provides for broad includibility in gross_income the internal_revenue_service irs has consistently held that payments to individuals by governmental units under legislatively provided social benefit programs for promotion of the general welfare that do not represent compensation_for services are excludable from the recipient's gross_income general welfare exclusion revrul_78_170 1978_1_cb_24 provides that payments made by a state to for or on behalf of low and moderate-income individuals to help reduce the cost of winter energy consumption are in the nature of relief payments made for promotion of the general welfare are not includible in the gross incomes of the recipients for federal_income_tax purposes postf-133981-08 state a has established program m to assist low and moderate-income individuals and families in reducing energy consumption and waste compare revrul_78_170 we conclude therefore that the described program m payments made to for or on behalf of homeowners participating in program m are in the nature of general welfare and as such are not includible in the gross incomes of the recipients information reporting requirements you also inquired about possible information reporting requirements for payments made to for or on behalf of the homeowners participating in program m sec_6041 of the code and a i of the income_tax regulations regulations provide with exceptions not applicable here that all persons engaged in a trade_or_business and making payment in the course of such trade_or_business to another person of fixed or determinable gains profits and income aggregating dollar_figure or more in the taxable_year must file an information_return the word income as used in sec_6041 means gross_income and not the gross amount_paid thus sec_6041 requires the reporting of only those payments of dollar_figure or more includible in a recipient’s gross_income in this case because the payments made to for or on behalf of homeowners participating in state a’s program m are in the nature of general welfare and are not includible in the recipients’ gross_income they are not required to be reported under sec_6041 accordingly we conclude that the payments made by state a to for or on behalf of homeowners participating in program m and are not income to the participating homeowners under sec_61 of the code are not required to be reported under sec_6041 on forms or this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views postf-133981-08 thank you for soliciting our views in this matter if you have any questions concerning this memorandum please contact michael schmit or william jackson at or me pincite-4800 george j blaine associate chief_counsel income_tax and accounting s william a jackson by__________________________ william a jackson chief branch income_tax and accounting attachment copy of this memorandum
